Citation Nr: 0630483	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE


Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from June 6, 
2004, to June 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1947 to 
September 1969.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a September 2004 decision of a 
Department of Veterans Affairs (VA) medical center (MC) in 
Martinez, California, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the VAMC in Martinez, California.  
VA will notify the veteran if further action is required.


REMAND

The record reveals that the veteran has not received adequate 
notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  The RO, 
therefore, should send the veteran a VCAA letter.  The letter 
should notify the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he is to provide and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The record includes a letter from a doctor dated August 2005.  
The doctor opines that the hospitalization in question was 
likely due to a service-connected condition.  This letter was 
made part of the record after the VAMC issued the statement 
of the case.

The September 2004 rating decision indicates that the VAMC 
determined that the condition treated at the private hospital 
between June 6, 2004, and June 9, 2004, was not related to a 
service-connected disability and that it was not a medical 
emergency.  The November 2004 statement of the case issued by 
the VAMC indicates that the veteran's claim was denied 
because a VA facility was available.  The statement of the 
case includes a summary of evidence and adjudicative actions.  
The entry for August 31, 2004, indicates that an authorizing 
clinician reviewed the claim and approved the treatment 
provided on June 5, 2004, to June 6, 2004, for payment or 
reimbursement, but not for the remaining days of treatment, 
as the authorizing clinician found that the veteran could 
have been transferred to a VA facility.  

The VAMC did not provide a discussion of the facts on which 
its decision was made.  There is no discussion of why a VA 
medical facility was considered to be feasibly available or 
why the care was not considered to be rendered in a medical 
emergency for the entirety of the period of care.  Without 
such information, final appellate review cannot be conducted.  

The Board concludes that as relevant evidence was obtained 
after the issuance of the statement of the case and the 
statement of the case did not include any discussion of the 
reason for the decision, the VAMC should issue a supplemental 
statement of the case.  The Board remands the veteran's 
appeal in order that the VAMC can have first consideration 
and review the new, additional evidence.  This supplemental 
statement of the case should also indicate the reasoning 
behind any determination that the veteran had access to a VA 
facility and that the veteran's care was not rendered in a 
medical emergency after the first day.  

Accordingly, this case is remanded for the following action:

1.  The VAMC should send the veteran a 
VCAA notification letter.  The letter 
should notify the veteran of the 
information and evidence needed to 
substantiate and complete his claim, 
including what part of that evidence he 
is to provide and what part VA will 
attempt to obtain for him.  The letter 
should also generally advise the veteran 
to submit any additional information in 
support of his claim.  The letter should 
inform the veteran of the elements of 
38 C.F.R. § 17.120.

2.  The VAMC should review the case on 
the basis of the evidence and argument 
received since the issuance of the 
statement of the case in November 2004.  
The rationale for any conclusion reached 
must be provided.  This rationale 
includes the reasons and bases for any 
finding that only a portion of the 
treatment provided was rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, or that a VA or other Federal 
facilities was feasibly available.

3.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2005).


